979 So. 2d 1262 (2008)
STATE of Louisiana
v.
Christopher ARCENEAUX.
No. 2006-KA-2986.
Supreme Court of Louisiana.
February 28, 2008.

ORDER
Upon Motion to Dismiss Appeal filed by the Defendant, Christopher Arceneaux, and considering the following:
(1) On February 21, 2008, in the 24th J.D.C., following a limited remand by this Court for execution of an agreement between the State`of Louisiana and the Defendant, the Defendant's sentence of death imposed on December 29, 2004, was vacated, all delays were waived, and a sentence of life imprisonment without benefit of probation, parole, or suspension of sentence was imposed.
(2) In exchange for the imposition of a life sentence, the Defendant agreed in open court and on the record to waive all further appeals as of right, post conviction proceedings, and federal habeas corpus proceedings as to this matter.
(3) A certified copy of the minute entry in the 24th J.D.C. for February 21, 2008, memorializing the above actions was filed in this Court on February 22, 2008.
It is ordered that the Defendant's Motion to Dismiss Appeal is granted and the Defendant's appeal is hereby dismissed.
New Orleans, Louisiana, this 28th day of February, 2008.
/s/ Pascal R. Calogero, Jr. Chief Justice, Louisiana Supreme Court